Citation Nr: 0209642	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  00-07 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for calluses of the 
right foot, postoperative, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for calluses of the 
left foot, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 until 
January 1976.  

These matters come before the VA Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Columbia, South Carolina RO which denied a rating in excess 
of 10 percent for calluses of the feet.  Following the RO's 
March 2000 notification of that decision, the veteran filed a 
Notice of Disagreement (NOD) in March 2000; the RO issued a 
Statement of the Case (SOC) in April 2000; and the veteran 
filed a Substantive Appeal in April 2000.  By rating action 
dated in December 2000, separate evaluations were established 
for calluses of the right and left foot, each rated 10 
percent disabling.  Supplemental statements of the case were 
issued to the veteran in September 2000 and December 2001.

In July 2000, the veteran testified at a hearing before an RO 
hearing officer, the transcript of which is of record.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.  

2.  The service-connected right foot disability is manifested 
by objective evidence of recurring plantar warts and calluses 
requiring repeated surgical removal, and tenderness of the 
5th metatarsal, as well as subjective complaints of chronic 
pain and soreness on use, all of which suggest moderately 
severe functional impairment of right foot.  

3.  The veteran has a residual, tender scar at the site of 
surgery of the right 5th metatarsal.

4.  Calluses of the left foot are manifested by objective 
evidence of callosities of the 5th metatarsal head, and 5th 
interphalangeal joint, mild tenderness to palpation and 
subjective complaints of pain; these symptoms reflect not 
more than overall moderate impairment of foot function. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for calluses 
of the right foot, postoperative, are met.  38 U.S.C.A.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.7, 4.71a, Diagnostic Codes 
5279-5280, 5284 (2001) 

2.  The criteria for a separate, additional rating for a 
tender scar of the right 5th metatarsal have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.14, 4.118, Diagnostic Code 7804 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for calluses of the left foot are not met.  38 U.S.C.A.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp 2001); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.20, 4.7, 4.71a, Diagnostic Codes 
5279-5280, 5284 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As evidenced by the April 2000 statement of the case, and the 
September 2000 and December 2001 supplemental statements of 
the case, the veteran and his representative have been 
notified of the law and regulations governing entitlement to 
the benefit he seeks, the evidence which would substantiate 
his claims, and the evidence which has been considered in 
connection with his appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and that he has been 
provided ample opportunity to submit information and 
evidence, to include in response to letters soliciting such 
information and evidence (see RO letter of July 19, 2000).  
While not specifically addressing the notice and duty to 
assist provisions of the VCAA, in correspondence dated in 
April 2001 and July 2001, the RO informed the veteran of what 
the evidence had to show to establish entitlement for an 
increased rating, what medical and other evidence the RO had 
obtained, and what information or evidence the veteran could 
provide in support of the claims.  In view of the foregoing, 
and the fact that, as explained below, there is no indication 
that there is any outstanding evidence to obtain, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the VA, is not here at issue.  See Quartuccio v. Principi, 
No. 01-997 (U.S. Vet. App. June 19, 2002) (addressing the 
duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  
The duty to notify has been met. 

The Board also finds that all necessary development has been 
accomplished.  The veteran has been afforded, and has taken 
advantage of an opportunity to present testimony upon hearing 
on appeal in July 2001.  The RO has assisted the veteran in 
obtaining the evidence in support of his claim his claims, to 
include obtaining VA outpatient clinical records dated 
between January and March 2001 and a radiology report dated 
in February 2000, requesting medical records from treating 
physicians or providers whom the veteran had identified and 
provided signed authorization, and arranging for the veteran 
to undergo VA examinations in February 2000, November 2000 
and October 2001.  Significantly, neither the veteran nor his 
representative has identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claims on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  These claims are ready to be considered on the 
merits.

I.  Factual Background

In an August 1976 rating decision, the RO granted service 
connection for bilateral painful calluses and assigned a 10 
percent evaluation.  Separate 10 percent evaluations were 
established for each foot by rating action dated in December 
2000.  The veteran filed a claim for an increased rating for 
disabilities of the feet in February 2000.

Private clinical records show that the veteran underwent 
curettage of a benign lesion of the 5th right metatarsal in 
January 1995 and March 1996.  Clinic notes dated between 
November 1994 and September 1997 reflect that he was 
consistently treated for symptoms affecting the feet.  

Medical records were received from R. H. Belding, M.D., of 
the Midlands Orthpaedics, PA, dating from June 1999 who noted 
that callous under the 5th metatarsal head had been present 
for approximately 20 years, and had been operated upon 
several times.  It was reported that the veteran continued to 
have problems, but had no history of numbness, paresthesia, 
diabetes or other significant problems.  Examination of the 
right foot revealed a prominent 5th metatarsal head, and a 
small bunionette.  A callus lay under the 5th metatarsal 
head.  The examiner outlined recommendations and related that 
further surgery, to include 5th metatarsal osteotomy, and 
dorsiflexion osteotomy might be warranted.  

The ensuing clinical records indicate that the appellant 
underwent 5th metatarsal dorsiflexion osteotomy in July 1999, 
and returned for regular postoperative follow-up over the 
course of the year.  In September 1999, it was noted that he 
had occasional pain with his right foot and asked to remain 
on light duty for the rest of the year.  It was observed that 
his foot and wound looked good, and that there was no 
swelling or hypersensitivity of the scar.  The foot was 
plantigrade.  It was felt that the veteran had reached 
maximum medical recovery and that he could return to work.  
In December 1999, it was reported that he was doing well, had 
no recurrence of the bunionette, but did have a diffuse 
keratosis under the 5th metatarsal head.  It was recommended 
that he use a soft metatarsal pad and return as needed. 

The appellant underwent a VA examination for compensation and 
pension purposes in February 2000.  He related a long history 
of callosities of the right foot, and had had multiple 
surgeries to debride them, the latest of such had been in 
1999.  On physical examination, there was full range of 
motion of the ankle with normal tone heel cord on the right.  
He was noted to have well-healed lateral scars of 
approximately 3.5 centimeters over the metatarsal heads.  
Dorsiflexion of the ankle was to 25 degrees with 30 degrees 
of plantar flexion.  There was mild subluxation without 
dislocation of the ankle laterally towards the fibula.  Mild 
crepitus was noted at times.  A callosity was observed under 
the 5th metatarsal head, which was felt to have been there a 
long time, and appeared to be chronic in nature.  The veteran 
related that he had had this trimmed in the past, and said 
that it caused him considerable pain, and had caused him to 
miss an occasional day of work secondary to pain.  He stated 
that he took care of his own feet and trimmed his calluses as 
often as three to four times a week.  

A clinical record from Midlands Orthopaedics dated in April 
2000 shows that the veteran had a dense callus on the 5th 
metatarsal head, which appeared to be related to his 
bunionette.  It was noted that it was definitely more dense 
than when he was last seen, and that he complained of a good 
bit of pain when he stood.  Special shoes, a "PPT", an 
insert, and a gel were prescribed.  The examiner related that 
it would be difficult for the appellant to work at a job that 
required full-time standing.  It was added that if the shoes 
did not work, an option would be to take off part of the 
metatarsal head.  In June 2000, it was noted that his 
osteotomy had healed solidly.  The calluses were debrided off 
the plantar surface of the foot and a metatarsal shaving was 
discussed.  

The veteran presented testimony upon personal hearing on 
appeal in July 2000 to the effect that he had recurring 
calluses of the feet which were painful and sore even when 
there was no pressure on them.  He related that he could not 
perform his job as a repairman 100 percent because he could 
not properly move around, and because he constantly hobbled 
due to his having to stand for long periods of time.  The 
appellant testified that medication had not provided 
effective relief and that he had to wear special shoes.

Subsequently received in July 2000 were additional clinical 
records from Dr. Belding dated between July 1999 and August 
1999 noting that the veteran was unable to work during that 
time frame relative to right foot disability.  

The veteran underwent a VA examination in November 2000.  
History of prior right foot surgery was recited.  It was 
reported that the callus of the right 5th metatarsal had 
recurred, and that further surgery was being considered to 
shave the anterior condyles off the metatarsal head to remove 
the bony prominence under which the callus was situated.  The 
veteran related that the feet were in constant pain, but that 
he continued to stand at work that exacerbated the problem.  
He said that his employer was trying to accommodate him by 
making a stool in order for him to perform his job seated.  
It was observed on current examination, that there was a 
volar callus on the distal aspect of the right 5th metatarsal 
that was "exquisitely" tender.  There was a tender callus 
over the dorsal lateral aspect of the left foot.  An opinion 
was rendered to the effect that the dorsiflexion osteotomy 
that had been performed was due to painful calluses.  An  X-
ray of the right foot was taken at that time and was 
interpreted as showing no significant arthritic changes, 
malalignment or fracture injury.  It was observed that there 
was bony erosion of the fibular head of the 5th metatarsal, 
or something that represented a prominent cleft.  There was 
no evidence of osteomyelitis.  Radiologic study of the left 
foot revealed no significant change, malalignment or fracture 
injury 

VA outpatient records dated in January 2001 reflect that the 
veteran underwent osteotomy of the fifth metatarsal to 
dorsiflex the fifth metatarsal head in January 2001.  He 
received follow-up therefor over the course of the next few 
months. In March 2001, it was recorded that he still had pain 
over the surgical site with edema.  It was noted that a 
plantar lesion appeared to have improved, that there was no 
increase in temperature at the surgical site, and that his 
incisions were well healed.  Fibrosis was present consistent 
with multiple surgeries.  It was reported that X-rays that 
showed a short fifth ray and displacement dorsally had been 
reviewed and discussed with the veteran.  It was related that 
some healing appeared to have occurred but that it had been 
slower than expected.  Margins of the osteotomy were slight.  
A medical plan was outlined to the effect that the appellant 
would continue to use crutches if he was on his feet longer 
than 15 minutes, but that he could walk in the home without 
crutches.

A statement on a pharmacy prescription note dated in June 
2001 indicated that the veteran would be in recovery from 
foot surgery until August 2001 due to delayed union of the 
bone.  

On evaluation for VA compensation and pension purposes in 
October 2001, it was reported that since his most recent 
surgery in 2001, he had been given arch support to see if it 
relieved some of his pain.  It was noted that all of the 
operations had been performed for plantar warts and callus 
removal.  The appellant continued to voice complaints of pain 
in his feet at night and with weightbearing.  He said that 
his right foot was more painful than the left and that this 
had always been his worst problem.  

Oh physical examination of the right foot, there was a well-
healed three-centimeter scar over the dorsolateral aspect of 
the 5th metatarsal distally which was tender to palpation.  
No paresthesias were noted.  The veteran was found to have a 
callosity with a core under the 5th metatarsal head, which 
was felt to likely represent a recurrent plantar wart.  No 
dorsal callosities were observed.  There was positive pain 
with metatarsal squeeze, particularly at the 5th metatarsal 
head.  

Examination of the left foot revealed a callosity under the 
5th metatarsal head as well as a dorsal callosity over the 5th 
interphalangeal joint.  It was noted that the callosity under 
the 5th metatarsal head had a small core that was 
approximately four millimeters (mm) in size and that there 
was total callosity of one to two mm centrally.  There was 
mild tenderness to palpation over the plantar callosity.  An 
assessment of recurrent plantar warts under the 5th 
metatarsal heads of bilateral foot with a bunionette 
deformity and post surgical changes of the 5th metatarsal was 
rendered.  I

II.  Legal Analysis

The veteran contends that the currently assigned disability 
evaluations do not adequately reflect the severity of the 
disabilities affecting his feet, and that higher ratings are 
warranted.  In the representative's statement dated in April 
2001, it is asserted that a separate rating is warranted for 
a tender and painful scar of the right 5th metatarsal.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected callosities of the little 
toes of the right and left feet have been evaluated by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5279-5280 
(2001), which indicates that it is a condition unlisted in 
the rating code, that is rated by analogy.  See 38 C.F.R. 
§§ 4.20. 4.27 (2001).  

Under Diagnostic Code 5279, anterior metatarsalgia (Morton's 
disease), unilateral or bilateral, warrants a maximum 10 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279 
(2001).  Under Diagnostic Code 5280, a 10 percent rating may 
be assigned for hallux valgus.  A 10 percent evaluation is 
also warranted for postoperative unilateral hallux valgus 
with resection of the metatarsal head, or if hallux valgus is 
severe and equivalent to amputation of great toe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2001)

Another potentially applicable diagnostic code, Diagnostic 
Code 5284, provides that moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe residuals of foot injuries.  A 30 
percent evaluation requires severe residuals.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated (to include with respect to flare-ups and/or 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

A.  Right foot

The evidence reflects that the veteran has painful and 
recurring calluses of the right foot for which he has 
required surgical intervention on a number of occasions.  The 
service-connected disability has been rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 for metatarsalgia (pain and 
tenderness in the metatarsal region), as well as hallux 
valgus under Diagnostic Code 5280.  A 10 percent disability 
evaluation is the maximum rating assigned under Diagnostic 
Codes 5279 and 5280.  However, the Board finds that, due to 
the recurring nature of the veteran's calluses, and his 
persistent symptoms of pain and tenderness, the service-
connected right foot disability encompasses a greater degree 
of pathology than envisioned by Diagnostic Code 5279 or 5280.  

While the service-connected disability is not shown to 
specifically involve a residual of a foot injury, the Board 
finds that the veteran's disability may be rated, by analogy, 
under Diagnostic 5284.  As noted previously, the veteran is 
status post a number of surgeries on the right foot which are 
shown to be performed with some degree of regularity and with 
extended periods of recuperation.  It has been reported that 
there is now fibrosis as a residual of the multiple 
surgeries.  The appellant has consistently complained of pain 
and discomfort on ambulation and difficulty standing for 
prolonged periods of time.  The record clearly shows that the 
callosities of the feet, or more precisely the pain 
associated with use of the callused feet, have been the 
primary disabling aspect of the veteran's right foot 
disability.  The calluses have been persistent and consistent 
in the level of disability they have caused.  In July 2000, 
he testified that pain and soreness interfered with his job 
duties.  Therefore, following a thorough consideration of the 
evidence of record, and resolving the benefit of the doubt in 
favor of the veteran, the Board finds that the service-
connected right foot disability more nearly approximates the 
criteria for moderately severe injury under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 for which a 20 percent 
evaluation is warranted.  However, in the absence of more 
significant clinical findings of more substantial pathology, 
the Board is unable to conclude that the criteria for the 
next higher 30 percent evaluation under Diagnostic Code 5284, 
for severe residuals of foot injury, are warranted.  
Likewise, there is no indication that the veteran has any of 
the symptoms that would warrant assignment of a higher 
evaluation under any other potentially diagnostic code 
providing for more than a 20 percent evaluation.  See 
Diagnostic Codes 5276 (pes planus), 5278 (pes cavus), and 
5283 (impairment of the metatarsal bones).   

As regards the assertion that a separate rating for a scar of 
the 5th metatarsal head is warranted, the Board notes the 
rule against pyramiding prohibits the evaluation of the same 
disability under different diagnostic codes, which is to say, 
the assignment of more than one rating for the same 
disability.  See 38 C.F.R. §§ 4.14 (2001).  However, separate 
ratings may be available for separate and distinct 
disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

On VA examination in October 2001, the veteran was found to 
have a well-healed scar over the dorsolateral aspect of his 
fifth metatarsal, status post surgery in January 2001.  
However, the scar was described as tender to palpation.  In 
view of such evidence, and, again, giving the veteran the 
benefit of the doubt, the Board finds that the veteran is 
entitled to a separate, additional 10 percent rating for a 
tender and painful scar under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  


B.  Left foot

Considering the medical evidence and the veteran's assertions 
in light of all pertinent rating criteria, the Board finds 
that assignment of an evaluation in excess of 10 percent is 
not warranted for the service-connected left foot disability.  

While the veteran is shown to have callosities of the left 
foot, the medical evidence of record does not demonstrate 
that his left foot has been affected to a similar extent as 
the right foot.  The left foot has simply not reflected the 
extent of the pathology or necessitated the extent of 
treatment as the right foot.  The veteran has indicated that 
he suffers from painful calluses of both feet; however, the 
functional loss associated with such pain is contemplated in 
the currently assigned 10 percent evaluation, regardless of 
whether the veteran's condition is evaluated under Diagnostic 
Code 5284 (for which overall moderate foot disability); or 
under Diagnostic Codes 5279 or 5280 (each of which provide 
for a maximum evaluation of 10 percent).  In the absence of 
additional symptoms warranting evaluation under one of the 
other diagnostic codes for foot disability providing for more 
than the currently assigned 10 percent evaluation (see 
Diagnostic Codes 5276 (pes planus), 5278 (pes cavus), and 
5283 (impairment of the metatarsal bones)), or of overall 
symptomatology indicative of a moderately severe or severe 
foot disability, (which would warrant entitlement to an 
evaluation in excess of 10 percent for the left foot under 
Diagnostic Code 5284), there is no basis upon which to assign 
more than the current 10 percent assigned.  

Additionally, there is no showing that the veteran's service- 
connected calluses of left the foot reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings).  Moreover, the conditions are not shown to render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand or 
refer the claim for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for service-connected left foot disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

A 20 percent rating for calluses of the right foot, 
postoperative, is granted subject, subject to the laws and 
regulations governing the payment of monetary benefits.  

A 10 percent rating for a tender scar of the right 5th 
metatarsal is granted, subject to the law and regulations 
governing the payment of monetary benefits

A rating higher than 10 percent for calluses of the left foot 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

